Case 0:19-cv-62437-KMM Document 60 Entered on FLSD Docket 07/17/2020 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                            Civil Action No.: 0:19-cv-62437-KMM

  AROUND THE CLOCK A/C SERVICE, LLC,   )
                                       )
              Plaintiff,               )
                                       )
  v.                                   )
                                       )
  ANTHONY PERERA, DOUGLAS PERERA, SR., )
  and AIR PROS, LLC,                   )
                                       )
              Defendants.              )
                                       )

                            NOTICE OF SCHEDULING MEDIATION

         The parties, pursuant to the Court’s Order [ECF No. 30], respectfully notify the Court

  that the parties have agreed that mediation will occur on August 10, 2020 at 2:00 p.m. at the

  office of the mediator, Mark E. Stein of Mark Stein Law.

  On this 17th day of July, 2020.
                                                     Respectfully submitted,

  Attorneys for Plaintiff                            Attorneys for Defendant

  By: /s/ James G Keys III                           By: /s/ Daniel J. Simon
  Elias R. Hilal, Esq. (FBN 60,337)                  Daniel J. Simon (FBN 16244)
  E-mail Address: elias.hilal@erhlaw.com             E-mail: danny@lslawpl.com
  WILLIAMS HILL WIGAND GRANDE                        James M. Slater (FBN 111779)
  633 SE 3rd Ave Ste 301                             james@lslawpl.com
  Fort Lauderdale, Florida 33301                     LALCHANDANI SIMON PL
  Telephone: (954) 463-2065                          25 S.E. 2nd Avenue, Suite 1020
  Facsimile: (954) 861-4746                          Miami, Florida 33131
                                                     (305) 999-5291 (office)
  James G. Keys, III, Esq. (FBN 63,943)              (305) 671-9282 (fax)
  E-mail Address: mail@keyslawfirm.com
  THE KEYS LAW FIRM, PLLC
  3350 SW 148th Ave, Ste 110
  Miramar, Florida 33027
  Telephone: (954) 519-2041
  Facsimile: (954) 519-2042
